

113 HR 3328 IH: To amend the Internal Revenue Code of 1986 to provide an extension of the work opportunity tax credit for certain targeted groups.
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3328IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an extension of the work opportunity tax credit for certain targeted groups.1.Extension of work opportunity tax credit for certain targeted groups(a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2018, in the case of any member of a targeted group described in subparagraph (C), (E), (F), or (G) of subsection (d)(1)) before the period at the end.(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2013.